Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-19 of U.S. Patent numbers. 9075896, 9916393 and 10642899. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in claim 1 of patents 9075896, 9916393 and 10642899 are similarly recited in the current claim 1 invention. 
Claims 1-20 of the current invention do not specify the features recited in claims 10 and 20 of patents 9075896, 9916393 and 10642899.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites “creating a graph, each data record represented as a vertex in the graph”. This judicial exception is not integrated into a practical 
Thus, the claim recites a mental process, see the analysis for claim 1 that applies similarly to claim 11, see table below:

1: Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?








2A - Prong 2: integrated into a Practical Application?

2B: Claim provides an Inventive Concept?


Yes.  The claim recites the limitation of creating a graph with one or more vertices and each data represented as a vertex, these limitations, as drafted, are processes which under their broadest reasonable interpretation, cover performance of the limitations in the mind. The claim encompasses a user simply creating a graph with one or more vertices. Thus, the claim recites a mental process.


No. The claim is directed to the abstract idea.



No. The claim is ineligible.



Regarding claim 11, the limitation of creating a graph with one or more vertices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, here is the computer program instructions, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

The dependent claims 2-10, 12-20 do not recite additional element that integrate the Judicial Exception into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eusterbrock US 2009/0216820 A1.
Claim 1. 
Eusterbrock teaches a method comprising: 
creating a graph for a set of data records, each data record represented as a vertex in the graph, each data record comprising one or more data elements (see [0041] discloses fig. 4b illustrates a visualization of the poset (partially-ordered sets) of FIG. 4a where each vertex is assigned its corresponding Phi-symmetry rank and its corresponding topological Phi-vertex rank); and 
creating a plurality of lists of vertices (see figs. 4a-4b and [0075] discloses having hierarchy level 4 and built up from 11 vertices "a" through "k"), each list comprising a plurality of vertices in the graph (the examiner interprets the list as the level of Eusterbrock’s teaching in fig. 4a), Eusterbrock does not explicitly specify each of the plurality of vertices including information associated with a corresponding key representing a unique value of a data element. 
However, the examiner interprets the plurality of vertices according to figs. 4a-4b e.g., the plurality of vertices 451-454 (a, b, c and f) at a first level and data objects (i.e. information) representable as posets (i.e. equated as vertices 451-454) with corresponding see [0032] discloses a pair of keys that uniquely determine posets: the canonical topological Phi-alpha sort of the vertices of a poset as a first key and the Phi- or (Omicron,Iota) isomorphism certificate as a second key. The Phi-keys can be stored separately.
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Eusterbrock provide a fast algorithm for checking isomorphism (i.e. one-to-one) of two graphs, including some of the unique issues associated with each application, since the current invention provides a faster and more efficient way to enumerate graphs.

Claim 2. 
The method of claim 1, further comprising: receiving, from a corresponding source, each data record. See [0047] discloses these components are hierarchically configured of independent sub-components being interconnected via data transmitting and receiving means. Each sub-component may access a computer writable storage media.

Claim 3. 
The method of claim 1, further comprising: creating an ordered set of vertices for the graph, such that each vertex is associated with a corresponding index. See [0054] discloses [0054] The disclosed (Iota,Omicron)- and Phi-sequences can be used to create lexicographic indexes on poset expressions and their corresponding information in a database system. A Phi-poset data storage is a data storage in which at least one digitized poset expression is stored together with associated information using the Phi or (Iota,Omicron) certificates or variants of them as ordered indexes.

Claim 4. 
The method of claim 3, wherein each data record is a customer transaction. See [0022] discloses a variety of application domains depend on graph-based models, for instance, linguistic expressions, customer relationship models in e-commerce or market models in financial optimization approaches.

Claims 5-9, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eusterbrock, and further in view of Choi et al., US 2004/0267747 A1, hereinafter Choi.
Claim 5. 

However, Choi teaches at [0099] discloses the transaction waiting graph 122 of FIG. 7 is a waiting graph that records and manages information on the transaction identifiers of the transactions whose processings are interrupted and kept waiting by the resource manager 12. Each vertex in the transaction waiting graph 122 indicates the transaction, and each edge in the transaction waiting graph 122 indicates the dependency relationship among the transaction execution orders. Also see fig. 7 #123 illustrates transaction list in order of Tid1, Tid2, ….Tidn.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Choi into teachings of Eusterbrock in order to provide transactions or controlling the order of processing such that the execution of transactions becomes serializable, even in the case where a plurality of transactions make accesses to the hierarchical data in parallel.

Claim 6. 
Choi teaches the method of claim 3, further comprising: determining a least valued index for a first list of vertices of the plurality of lists of vertices, the least valued index determined from a group of associated vertices that includes the vertices in the first list and vertices pointed to by the vertices in the first list. See figs. 3-9.

Claim 7. 
Choi teaches the method of claim 6, wherein a list vertex is associated with the least valued index, the method further comprising: responsive to determining the list vertex points to See [0016] discloses first, in the index lock scheme, the index structure derived from the data files is used. The effective index structure such as B-Tree is known for the relational data model, and conventionally almost all relational databases have adopted the scheme based on the index lock. However, the effective index structure cannot be derived for the hierarchical data model, for the reason such as the parent-child relationship of data is expressed by the tree structure or the overlap of data is permitted. In order to resolve this problem, there is a scheme for converting the hierarchical data model into the relational data model and managing data as the relational database. However, such a scheme has the problems that it cannot efficiently manage the hierarchical structure originally possessed by the data files, and that it is not effective for every hierarchical data model. For this reason, it is difficult to use the index lock scheme with respect to the database based on the hierarchical data model. [0017] discloses in the predicate lock scheme, there is a need to carry out a comparison between predicates in order to check the isolation of transactions. In general, the satisfiability judgement for the predicate is known to be NP complete, so that the implementation of the predicate lock scheme requires an enormous cost.

Claim 8. 
Choi teaches the method of claim 1, further comprising: deleting a list of vertices that share a key that expired under a predetermined condition, the predetermined condition comprising whether a period of time has expired. [0065] discloses the INSERT(node, data) is an operation for inserting a value specified by "data" into a value of a node specified by "node". For example, when the operation of INSERT(node n5, "Yellow") is carried out as the writing access with respect to the document of FIG. 4, the document as shown in FIG. 3 can be obtained as a result of reflecting that update. [0066] discloses the INSERT(node, child-node) is an operation for inserting a node specified by "child-node" as a chile node of a node specified by "node". Besides this operation, it is also possible to use various other INSERT operations such as an operation for inserting a node as the n-th child node, an operation for inserting a node in front of a node specified by "node" as a sibling node, an operation for inserting a node behind a node specified by "node" as a sibling node, etc., for example. [0067] discloses the DELETE(node) is an operation for deleting a node specified by "node". For example, when the operation of DELETE(node n13) is carried out as the writing access with respect to the document of FIG. 3, the document as shown in FIG. 4 can be obtained as a result of reflecting that update. [0068] discloses the REPLACE(node, data) is an operation for changing a value of a node specified by "node" to a value specified by "data". For example, when the operation of REPLACE(node n5, "Red") is carried out as the writing access with respect to the document of FIG. 3, the document as shown in FIG. 5 can be obtained as a result of reflecting that update.

Claim 9. 
Choi teaches the method of claim 1, further comprising: deleting a vertex in the graph responsive to the vertex being expired under a predetermined condition, the predetermined condition comprising whether a period of time has expired. [0065] discloses the INSERT(node, data) is an operation for inserting a value specified by "data" into a value of a node specified by "node". For example, when the operation of INSERT(node n5, "Yellow") is carried out as the writing access with respect to the document of FIG. 4, the document as shown in FIG. 3 can be obtained as a result of reflecting that update. [0066] discloses the INSERT(node, child-node) is an operation for inserting a node specified by "child-node" as a chile node of a node specified by "node". Besides this operation, it is also possible to use various other INSERT operations such as an operation for inserting a node as the n-th child node, an operation for inserting a node in front of a node specified by "node" as a sibling node, an operation for inserting a node behind a node specified by "node" as a sibling node, etc., for example. [0067] discloses the DELETE(node) is an operation for deleting a node specified by "node". For example, when the operation of DELETE(node n13) is carried out as the writing access with respect to the document of FIG. 3, the document as shown in FIG. 4 can be obtained as a result of reflecting that update. [0068] discloses the REPLACE(node, data) is an operation for changing a value of a node specified by "node" to a value specified by "data". For example, when the operation of REPLACE(node n5, "Red") is carried out as the writing access with respect to the document of FIG. 3, the document as shown in FIG. 5 can be obtained as a result of reflecting that update.

Claim 11-19 are rejected with similar reasons as set forth in claims 1-9 respectively, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613